Case 4:17-cv-01673 Document 57-1 Filed on 03/25/19 in TXSD Page 1 of 4




     EXHIBIT A
PLAINTIFF JOE GOOCH’S
    RESPONSE TO
INTERROGATORY NO. 6
      Case 4:17-cv-01673 Document 57-1 Filed on 03/25/19 in TXSD Page 2 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JOE GOOCH, Individually and as                 §
personal representative of the Estate of       §
Jody Lynn Gooch                                §
Plaintiff,                                     §
                                               §
V.                                             §               Civil Action No. 4:17-cv-01673
                                               §
PACKAGING CORP. OF AMERICA,                    §
INC.,   and  ELITE SPECIALTY                   §
WELDING, LLC                                   §
Defendants,                                    §

               PLAINTIFF, JOE GOOCH RESPONSE TO DEFENDANT,
                  PACKAGING CORPORATION OF AMERICA, INC.
                       FIRST SET OF INTERROGATORIES

TO:     Packaging Corporation of America, Inc., Defendant, by and through Defendant’s attorneys
        of record, Eric Kuwana and Emily Rochy KATTEN MUCHIN ROSENMAN LLP 1301
        McKinney St., Suite 3000 Houston, Texas 77010.

        COMES NOW, Joe Gooch, Plaintiff, in the above-styled and numbered cause and
files this, Plaintiff’s Objections and Responses to Defendant, Packaging Corporation of
America, Inc., First Set of Interrogatories under the provisions of Rule 26(a) of the
Federal Rules of Civil Procedure.


                                            Respectfully submitted,

                                            BRENT COON & ASSOCIATES, P.C.

                                            By: /s/ Eric W. Newell
                                                   Eric W. Newell
                                                   Texas Bar No. 24046521
                                                   215 Orleans
                                                   Beaumont, Texas 77701
                                                   Telephone: (409) 835-2666
                                                   Facsimile:   (409) 835-1912

                                                   ATTORNEYS FOR PLAINTIFF



                                                                                                1
 Case 4:17-cv-01673 Document 57-1 Filed on 03/25/19 in TXSD Page 3 of 4




                           CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all know counsel of record my Certified Mail,
Return Receipt Requested and email on this the 7h day of June , 2018.

Ms. Emily L. Rochy
Eric Kuwana
Katten Muchin Rosenman LLP
1301 McKinney St., Suite 3000
Houston, Texas 77010


                                    __/s/ Eric W. Newell______________________
                                           Eric W. Newell




                                                                                      2
 Case 4:17-cv-01673 Document 57-1 Filed on 03/25/19 in TXSD Page 4 of 4




 PLAINTIFF JOE GOOCH’S OBJECTIONS AND RESPONSES DEFENDANT,
  PACKAGING CORPORATION OF FIRST SET OF INTERROGATIORIES

INTERROGATORY NO. 1:
Identify each person who prepared or assisted in the preparation of your responses to theses
Interrogatories.

RESPONSE: Joe Gooch.

INTERROGATORY NO. 2:
State: (a) your full legal name; (b) every name you have used in the past; (c) the dates you
have used each name.

RESPONSE: (a)-(c) Joe Edward Gooch.


INTERROGATORY NO. 3:
State: (a) each address where you have resided over the past five (5)years; and (b) the dates
you resided at each address.

RESPONSE: (a)-(b) 178 Pvt. 8003 Newton, TX 75966


INTERROGATORY NO. 4:
As to your Decedent, state: (a) his full legal name: (b) every name he used in the past; (c) the
dates he used each name.

RESPONSE: (a) Jody Lynn Gooch


INTERROGATORY NO. 5:
As to your Decedent, state: (a) each address where he resided over the past five (5) years;
and (b) the dates he resided at each address.

RESPONSE: (a) – (b) 178 Pvt. 8003 Newton, TX 75966


INTERROGATORY NO. 6:
Identify each surviving child, spouse and parent of Jody Lynn Gooch.

RESPONSE: Derrick G. Gooch – Surviving son of Jody Lynn Gooch

               Joe E. Gooch – Surviving father of Jody Lynn Gooch

               Evelyn Taber – Surviving mother of Jody Lynn Gooch




                                                                                              3
